Phipps, Judge.
In Division 1 of Palladino v. Piedmont Hosp.,1 we reversed the grant of summary judgment to Piedmont Hospital. The Supreme Court granted certiorari to consider whether Piedmont Hospital was entitled to summary judgment on a theory of respondeat superior.
In Piedmont Hosp. v. Palladino,2 the Supreme Court reversed our holding in Division 1. Accordingly, our decision is vacated as to Division 1, the judgment of the Supreme Court is made the judgment of this Court with respect to that Division, and the judgment of the trial court is affirmed.

Judgment affirmed.


Smith, C. J., and Barnes, J., concur.


 254 Ga. App. 102, 104-106 (561 SE2d 235) (2002).


 276 Ga. 612 (580 SE2d 215) (2003).